                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

COY E. FISHER,

        Plaintiff,

v.                                                                               No. 18-cv-0646 CG/SMV

JEFFERY L. ROBERTSON;
ACCC INSURANCE COMPANY;1
MS DIRECTIONAL, LLC;
JOHN DOES I-X; and JANE DOES I-X,

        Defendants.

                      ORDER REGARDING DIVERSITY JURISDICTION

        THIS MATTER is before the Court on review of the First Amended Complaint [Doc. 53],

filed on July 17, 2019, and on review of the Answer filed by Defendant MS Directional, LLC,

[Doc. 61], on August 22, 2019. These filings fail to establish the citizenship of Defendant

MS Directional, LLC, which is critical to this Court’s jurisdiction.

        IT IS THEREFORE ORDERED that no later than September 16, 2019, Defendant MS

Directional LLC FILE a notice on the record listing the state(s) of citizenship of each and every

one of its members. This list must include the names of each and every member and their state(s)

of citizenship; residence is not sufficient. See Siloam Springs Hotel, L.L.C. v. Century Sur. Co.,

781 F.3d 1233, 1234 (10th Cir. 2015). Furthermore, the list must address any and all time periods

relevant to the determination of diversity jurisdiction, including but not necessarily limited to the


1
 The original Complaint, [Doc. 1-1] at 1, filed in state court on December 27, 2017, named ACCC General as a
Defendant. When ACCC removed the case to federal court, it advised in its Notice of Removal [Doc. 1] that it had
been incorrectly named, and its correct name was ACCC Insurance Company. The First Amended Complaint
[Doc. 53], filed on July 17, 2019, remedies the error: omitting ACCC General as a Defendant and naming
ACCC Insurance Company.
date that the original complaint was filed in state court and the date that the action was removed.

See Coury v. Prot, 85 F.3d 244, 249 (5th Cir. 1996) (“In cases removed from state court, diversity

of citizenship must exist both at the time of filing in state court and at the time of removal to federal

court.”) (citing e.g., Kanzelberger v. Kanzelberger, 782 F.2d 774, 776–77 (7th Cir. 1986));

14C Wright & Miller, Federal Practice and Procedure § 3723 (Rev. 4th ed. 2019) (“[A] long line

of authority supports the proposition that when diversity of citizenship is the basis of removal,

diversity must exist not only at the time the action was filed in the state court, but also at the time

the case is removed to federal court.”).

        IT IS SO ORDERED.




                                                                ______________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge




                                                   2
